Title: To John Adams from James Gardner, 10 October 1800
From: Gardner, James
To: Adams, John



Sir
Boston Octr. 10th. 1800—

Some few days since I had the honor to pay my Respects to you, at the same time express’d to you my desire of entering in the Merine Service. you was Kind enough to permit me the liberty of addressing you, enclosing such recommendation’s of my Character as would Entitle me to your confidence. Your granting me this indulgence enduces to renew my Solecitations for a Commission in the Merine Service, hoping the enclosed will meet your approbation—
I am, Sir your Excellancys / Most Obediant / Huml. Servt.—
James Gardner—